





CITATION:
Tremblay v. Rosin, 2011 ONCA 100



DATE: 20110204



DOCKET: C51179



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.



BETWEEN



Elizabeth Tremblay



Plaintiff (Appellant)



And



Urmas
Rosin



Defendant (Respondent)



Elizabeth Tremblay, in person



Urmas
Rosin, in person



Heard & released orally:
February 1,
          2011



On appeal from the judgment of Justice R.E.
Mesbur
of the Superior Court of Justice dated October 13,
          2009.



ENDORSEMENT



[1]

This appeal arises from a new trial ordered by this
    court on certain issues including equalization, child support payments, spousal
    support and outstanding debts in a divorce.

[2]

At the first trial, the trial judge ordered a lump sum
    payment of $100,000 by the respondent for spousal support which was to be
    offset against $100,000 owed by the appellant to the respondent.  The spousal support award of $100,000 was
    overturned by this court as there was a lack of evidence to support it and a
    new trial was ordered on the issues of equalization, child support and spousal
    support.  In the meantime, this court
    stayed the $100,000 debt pending the new trial.  A trial management conference ordered that the trial would
proceed
on those three issues, namely, child support,
    equalization and spousal support.

[3]

In our view, the appellant has misinterpreted and
    misunderstood the effect of this courts decision on the first appeal staying
    the $100,000 debt pending the new trial.  That order was not intended to permanently stay the $100,000 debt or to
    release the appellant from her obligation to pay it, but merely to hold the
    debt in abeyance pending the new trial.  The debt remained outstanding and the trial judge at the second trial
    properly set off equalization and support arrears against it.

[4]

There was evidence to support the trial judges
    determination of the respondents income and her finding of fact is entitled to
    deference before this court.  We see no
    basis to interfere and, therefore, there is no basis to alter the respondents
    child support obligation on the basis of a different income.

[5]

We do agree, however, that the trial judge erred with
    respect to two items.  The RBC Visa debt
    appears twice in the respondents net family property statement.  First as $19,496 (the principal amount of the
    Visa debt) and then as $30,000 (the total amount of the Visa debt including
    interest).  Accordingly, the respondents
    family property should be adjusted by $19,496 and the equalization owing to the
    appellant should be adjusted upward by half of $19,496 or $9,748.

[6]

Second, the child support arrears should be increased
    by $3,848.16 as the FRO credited the respondent with that amount, which was
    subsequently reimbursed by the appellant as part of a settlement of criminal
    proceedings.

[7]

Accordingly, the judgment under appeal is varied by
    increasing the equalization payment to be set off against the $100,000
    promissory note to $36,617.57 and by increasing the child support arrears to be
    set off against that debt by $3,848.16.  In all other respects, the appeal is dismissed.

Robert J. Sharpe

R.A. Blair J.A.

Paul Rouleau J.A.


